DETAILED ACTION
This Office Action responds to the amendment filed on 12/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of the group I invention (claims 1 - 19 and 21) in the reply filed on 12/28/2020 is acknowledged. Claim 20 has been cancelled. 
Allowable Subject Matter
Claims 1 - 19 and 21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2012/0278781 A1), Chuang et al. (US 2014/0317581 A1), Kim (US 2015/0161314 A1), and Moriwaki et al. (US 2016/0027778 A1) disclose a manufacturing method of a semiconductor device similar to the one of the instant invention including: 
preparing a layout comprising active region patterns each of the active region patterns corresponding to one or two fin structures and two fin cut patterns;
at least one pattern selected from the group consist of the fin cut patterns;
modifying the layout by adding dummy active region patterns and changing the at least one pattern to be a rectangular pattern;
forming base fin structures according to a modified layout including the active region 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS D PIZARRO whose telephone number is (571)272-1716.  The examiner can normally be reached on Mo-Th 9:00am-7:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
June 26, 2012